Order entered September 12, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01167-CV
                                       No. 05-14-01168-CV

                               IN RE CRAIG WATKINS, Relator

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-00257-V, F13-54696-V

                                             ORDER
                            Before Justices O’Neill, Lang, and Brown

       The Court DENIES real party in interest’s motion to lift the stay issued in the Court’s

order of September 11, 2014.

       The Court requests that real party in interest file a response to relator’s petition for writ of

mandamus by September 22, 2014.

                                                        /s/    MICHAEL J. O'NEILL
                                                               JUSTICE